UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6487



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BILLY JEROME PEE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-96-398, CA-98-719-2)


Submitted:   July 27, 1999                 Decided:   August 17, 1999


Before LUTTIG and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Billy Jerome Pee, Appellant Pro Se. Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Billy Jerome Pee appeals the district court’s order denying

relief on his motion to vacate, set aside or correct his sentence

pursuant to 28 U.S.C.A. § 2255 (West Supp. 1999).   We have reviewed

the record and the transcript of the district court’s evidentiary

hearing on Pee’s claims and find no error.   The quantity and pack-

aging of the heroin possessed by Pee were consistent with distribu-

tion.    See United States v. Fisher, 912 F.2d 728, 730 (4th Cir.

1990); see also United States v. Bergodere, 40 F.3d 512, 518 (1st

Cir. 1994).     Accordingly, Pee’s counsel acted well within the

bounds established for competent counsel when he advised Pee to

plead guilty.   Additionally, we find Pee’s claim that his counsel

should have moved for a substantial assistance departure lacking in

merit.   The record is clear that Pee provided the Government with

no relevant assistance. Hence, a substantial assistance motion was

not warranted. Finally, because Pee’s ineffective assistance claims

are without merit, we also reject his claim that his plea agreement

was rendered unknowing and involuntary based on counsel’s alleged

ineffectiveness.   Accordingly, we deny Pee’s motion for a certifi-

cate of appealability and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          DISMISSED


                                 2